MEGA MEDIA GROUP, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS JANUARY 31, 2007 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7-14 KEMPISTY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS, P.C. 15 MAIDEN LANE - SUITE 1003 - NEW YORK, NY 10038 - TEL (212) 406-7272 - FAX (212) 513-1930 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Mega Media Group, Inc and Subsidiaries We have audited the accompanying consolidated balance sheet of Media Mega Group, Inc and Subsidiaries (the "Company") as of January 31, 2007 and 2006 and the related consolidated statements of operations, changes in stockholders' equity (deficit) and cash flows for each of the years in the two years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required at this time, to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Mega Media Group, Inc and Subsidiaries as of January 31, 2007 and 2006 and the results of its operations and cash flows for each of the years in the two years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company had a net loss of $3,276,221 an accumulated deficit of $6,146,720 and a working capital deficiency of $3,090,885.These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning this matter are also described in Note 1. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kempisty & Company CPAs PA Kempisty & Company Certified Public Accountants PC New York, New York April 24, 2007 2 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS January 31, ASSETS 2007 2006 Current Assets Cash $ 37,444 $ 12,418 Accounts receivable, net (Note 3) 68,636 152,763 Prepaid Expenses 168,203 - Total Current Assets 274,283 165,181 Fixed assets, net (Note 5) 559,097 465,590 Master records, net (Note 6) 306,676 128,621 Advances 20,000 - Note Receivable-Gladiator (Note 4) - - Deposits 225,486 183,486 Other 16,010 16,010 TOTAL ASSETS $ 1,401,552 $ 958,888 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 394,870 $ 291,642 Sales tax payable 892 892 Payroll taxes payable 284,731 26,291 Accrued Offices' Compensation 379,829 - Equipment loan - current portion (Note 10) 14,924 14,924 Equipment lease - current portion (Note 11) 19,440 - Loans payable (Note 8) 440,000 440,000 Due to related party (Note 7) 444,455 - Deferred revenues 252,399 - Accrued interest 7,545 - Payable to shareholders (Note 7) 715,118 355,186 Other current liabilities (Note 9) 410,965 - Total Current Liabilities 3,365,168 1,128,935 Equipment Loan Payable (Note 10) 46,961 65,449 Equipment Lease Payable (Note 11) 50,220 - TOTAL LIABILITIES 3,462,349 1,194,384 Commitments and contingencies (Note 14) - - Stockholders' Deficit Preferred stock, $.001 par value, 20,000,000 shares authorized, 14,492,000 shares issued and outstanding at January 31, 2007 and 2,500,000 shares at January 31, 2006 (Notes 12 and 13) 14,492 2,500 Common stock, $.001 par value, 70,000,000 shares authorized, issued and outstanding 5,277,446 shares at January 31, 2007 and 3,175,000 shares at January 31, 2006 (Notes 12 and 13) 5,277 3,175 Additional paid-in capital 4,067,546 2,629,328 Deferred compensation (Note 13) (1,392 ) Accumulated Deficit (6,146,720 ) (2,870,499 ) Total Stockholders' Deficit (2,060,797 ) (235,496 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,401,552 $ 958,888 See Notes to Financial Statements. 3 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended January 31, 2007 2006 Revenues: Advertising revenues $ 3,240,069 $ 2,598,148 Other revenues 217,022 150,620 Total Revenues 3,457,091 2,748,768 Operating Expenses 3,007,710 2,429,830 Selling, general and administrative 3,364,633 1,917,703 Depreciation and amortization 287,204 631,796 6,659,547 4,979,329 Net loss from operations (3,202,456 ) (2,230,561 ) Other Expenses: Interest 73,765 40,413 Net loss before tax benefit (3,276,221 ) (2,270,974 ) Tax benefit - - Net loss $ 3,276,221 ) $ (2,270,974 ) See Notes to Financial Statements. 4 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended January 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,276,221 ) $ (2,270,974 ) Adjustments to reconcile net loss to net cash: Depreciation and amortization 287,204 631,796 Allowance for doubtful accounts - 13,000 Stock issued for lender's fee 10,000 - Stock issued in exchange for lease commitments 237,189 - Stock compensation 10,600 - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable 84,127 (90,078 ) (Increase) decrease in advances (20,000 ) 17,650 (Increase) decrease in prepaid expenses (168,203 ) (Increase) decrease in other - (14,660 ) Increase (decrease) in bank overdraft - (12,660 ) Increase (decrease) in accounts payable 103,228 273,185 Increase (decrease) in sales tax payable - 34 Increase (decrease) in accrued officers' compensation 379,829 - Increase (decrease) in accrued expenses 7,545 - Increase (decrease) in deferred revenue 252,399 - Increase (decrease) in payroll liabilities 258,440 10,269 Total adjustments 1,442,358 828,536 NET CASH USED BY OPERATING ACTIVITIES (1,833,863 ) (1,442,438 ) CASH FLOWS FROM INVESTING ACTIVITIES: Master records (306,676 ) (298,539 ) Fixed assets (182,429 ) (335,571 ) Investment in Gladiator - (260,000 ) Deposits (42,000 ) (172,486 ) CASH USED BY INVESTING ACTIVITIES (531,105 ) (1,066,596 ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan proceeds, net of repayments (18,488 ) 1,135,559 Proceeds from issuance of debenture 410,965 - Loans from shareholders 1,203,062 710,673 Loans from related parties 444,455 - Sale of common stock 350,000 675,000 CASH PROVIDED BY FINANCING ACTIVITIES 2,389,994 2,521,232 NET INCREASE IN CASH 25,026 12,198 CASH: Beginning of period 12,418 220 End of period $ 37,444 $ 12,418 Supplemental Cash Flow Information: Cash paid during the period for income taxes $ 2,275 $ - Cash paid during the period for interest $ 55,937 $ - Non-cash Investing and Financing Activities: Equipment contributed for common stock $ - $ 37,877 Stock issued for Echo Broadcasting $ - $ 3,666 Stock issued for lender's fee $ 10,000 $ - Stock issued in exchange for lease commitments $ 843,131 $ - Stock issued for conversion of loans to shareholders $ 237,189 $ - Preferred stock issued for services $ 11,992 $ - Capitalized lease $ 69,660 $ - See Notes to Financial Statements. 5 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock Common Stock Additional Deferred Total Stockholders' ($.001 par value) ($.001 par value) Paid-In Stock Accumulated Equity Shares Amount Shares Amount Capital Comp Deficit (Deficit) Balance February 3, 2004 - $- - $ - $- $- $- $- Capital contribution - - 666,665 667 1,207,120 - - 1,207,787 Loss for year ended January 31, 2005 - (599,525) (599,525) Balance January 31, 2005 - - 666,665 667 1,207,120 - (599,525) 608,262 Shares issued to purchase Echo Broadcasting Group, Inc 1,833,335 1,833 1,833,335 1,833 - - - 3,666 Capital contribution 666,665 667 - - 747,883 - - 748,550 Sale of common stock - - 675,000 675 674,325 - - 675,000 Loss for year ended January 31, 2006 - (2,270,974) (2,270,974) Balance January 31, 2006 2,500,000 2,500 3,175,000 3,175 2,629,328 - (2,870,499) (235,496) Sale of common stock - - 620,000 620 349,380 - - 350,000 Stock issued to pay for lender's fees - - 100,000 100 9,900 - - 10,000 Stock issued for conversion of loans to shareholders - - 1,045,257 1,045 842,086 - - 843,131 Stock issued in exchange for lease commitments - - 337,189 337 236,852 - - 237,189 Restricted stock award to officers and shareholders 11,992,000 11,992 - - - (1,392) - 10,600 Loss for year ended January 31, 2007 - (3,276,221) (3,276,221) Balance January 31, 2007 14,492,000 $14,492 5,277,446 $5,277 $4,067,546 $ (1,392) $ (6,146,720) $ (2,060,797) See Notes to Financial Statements. 6 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND NATURE OF BUSINESS Mega Media Group, Inc. (the “Company”) was incorporated in New York State on February 3, 2004. The Company is a multi-media holding company with five wholly owned subsidiaries. The Company’s focus is mainstream entertainment and media and Russian ethnic media. The corporate headquarters is located in Brooklyn, NY. As reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $6,146,720 and $2,870,499 at January 31, 2007 and 2006 respectively that includes losses of $3,276,221 and $2,270,974 for the years ended January 31, 2007 and 2006 respectively and a working deficit of $3,090,885 and $963,754 at January 31, 2007 and 2006 respectively. The Company’s shareholders have funded the losses and cash shortfalls allowing management to develop sales and contingencies plans. The Company is also arranging for additional funding. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. NOTE-2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Consolidation The accompanying consolidated financial statements include the accounts of the Mega Media Group Inc., and its subsidiary Mega Media Film, Inc., Mega Media Studios, Inc., Mega Media Records, Inc., VSE Magazine, Inc., and Echo Broadcasting Group, Inc. All significant intercompany balances and transactions have been eliminated. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that effects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the of the combined financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from these estimates. Cash And Cash Equivalents Short-term investments with an original maturity of three months or less are considered to be cash equivalents. Depreciation and Amortization The cost of furniture and equipment is depreciated over the estimated useful lives of the related assets. The cost of leaseholds improvements is amortized over the lesser of the length of the related lease or the estimated useful life of the assets. Depreciation is computed on a straight line basis, with lives ranging from 3 to 7 years.Leasehold improvements are amortized over the life of the lease. Master Records The Company records the cost of a record master borne by the Company as an asset if the past performance and current popularity of the artist provides a sound basis for estimating that the cost will be recovered from future sales. Otherwise, that cost is charged to expense. The amount recognized as an asset is amortized over the estimated life of the recorded performance. 7 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE-2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Accounts Receivable Accounts receivable are stated at the amount management expects to collect from outstanding balances.Management provides for probable uncollected amounts through a charge to earnings and a credit to a allowance for bad debts based on its assessment of the current status of individual accounts.Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the allowance for bad debts and a credit to accounts receivable. Revenue Recognition The Company recognizes revenue for broadcast advertising when the commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance with Staff Accounting Bulletin (“SAB”) No.104, Topic13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Financial Instruments Due to their short maturity, the carrying amounts of accounts and notes receivable, accounts payable, accrued liabilities, and short-term borrowings approximated their fair values at January 31, 2007 and 2006. Income Taxes The Company accounts for income taxes using the liability method. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting bases and tax bases of assets and liabilities and are measured using the enacted tax rates expected to apply to taxable income in the periods in which the deferred tax asset or liability is expected to be realized or settled. Deferred tax assets are reduced by valuation allowances if the Company believes it is more likely than not that some portion or all of the asset will not be realized. Certain Reclassifications The Company has reclassified a portion of prior years selling, general and administrative to be included as a component of operating expenses. Barter Transactions The Company provides broadcast advertising time in exchange for advertising time in other media, as well as certain goods and services. The terms of the exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenues and station operating expenses. The valuation of barter time is based upon the fair value of the advertising time provided and goods and services received. For the years ended January 31, 2007 and 2006, barter transactions reflected in net broadcast revenue, operating expenses and selling, general and administrative expenses were approximately $153,934 and $0 respectively. NOTE 3 –
